Citation Nr: 0933620	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for history of prostate 
cancer, status post-radical prostatectomy with residual scar 
and mild urinary leakage, as due to herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as due to herbicide 
(Agent Orange) exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as due to herbicide 
(Agent Orange) exposure.

5.  Entitlement to service connection for inflamed compound 
nevus of the left neck and actinic keratosis of the scalp and 
forearm as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Denver, Colorado.  The Veteran testified before the 
undersigned Veterans Law Judge in February 2006; a transcript 
of that hearing is associated with the claims folder.

In May 2006, the Board denied entitlement to all of the above 
issues.  The Veteran subsequently appealed to the Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Joint 
Motion for Remand, the parties (the Secretary of VA and the 
Veteran) determined that a remand was warranted.  By a June 
2009 Order of the Court, the Court granted the Joint Motion 
for Remand, vacated the May 2006 Board decision as it 
pertains to these issues, and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for the above-listed claimed disorders as due to 
exposure to herbicides (Agent Orange) during service.  More 
specifically, he asserts that he patrolled the in-land 
waterways of Vietnam, namely, the Saigon River, as part of 
his duties, and that he should therefore receive service 
connection for these disorders presumptively in accordance 
with 38 C.F.R. § 3.309.  In support of his claims, he 
submitted corroborative evidence including a buddy statement 
and information regarding the histories of the U.S.S. Edson 
and U.S.S. Trathen, ships on which he served.  

In June 2009, the Secretary of VA and the Veteran determined 
that a remand was warranted such that VA might attempt to 
obtain relevant records, including but not limited to the 
Veteran's complete personnel file and the positions of the 
ships upon which he served during his service in Vietnam, 
particularly with respect to any travel by those ships on the 
in-land waterways of Vietnam.  See June 2009 Joint Motion for 
Remand, p. 3.  Therefore, in accordance with this Joint 
Motion for Remand, the Board is remanding this appeal for 
further development.  

As directed, the agency of original jurisdiction (AOJ) should 
request any information which might substantiate that the 
Veteran's service during the Vietnam Era included service in 
the in-land waterways of Vietnam.  Information already of 
record reflects that the Veteran served aboard the U.S.S. 
Trathen (DD-530) from May 1963 to February 1965, and aboard 
the U.S.S. Edson (DD-946) from May 1965 to August 1966.  

Since this appeal is being remanded for the above 
development, the Board notes that the agency of original 
jurisdiction (AOJ) should undertake steps to correct any 
error in complying with the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, and 
5103A).  Specifically, the Veteran has not been provided with 
any VCAA notice regarding his claims for service connection 
for erectile dysfunction, peripheral neuropathy of the left 
lower extremity, and peripheral neuropathy of the right lower 
extremity.  Additionally, he has not been provided with 
notice which complies with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award, for any of his claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), specific 
to the claims for service connection for 
erectile dysfunction as secondary to 
prostate cancer, service connection for 
peripheral neuropathy of the left lower 
extremity, and service connection for 
peripheral neuropathy of the right lower 
extremity.  The letter must: (i) advise him 
of the type of evidence needed to 
substantiate these claims; (ii) apprise him 
of the evidence he must submit; and (iii) 
apprise him of the evidence VA will obtain.  

2.  Provide the Veteran with notice 
regarding the information and evidence 
necessary to establish disability rating and 
effective date for all of his claims on 
appeal.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

3.  Obtain the Veteran's extended service 
personnel file, to include any 
administrative remarks and temporary duty 
orders, or other records which might 
corroborate his assertion that his duties 
included service in the in-land waterways of 
Vietnam.

4.  Obtain relevant records, including but 
not limited to the positions of the ships 
upon which the Veteran served during his 
service in Vietnam, particularly with 
respect to any travel by those ships on the 
in-land waterways of Vietnam.  Such records 
should include information as to when the 
Veteran's vessels, the U.S.S. Trathen and 
U.S.S. Edison, were stationed off the coast 
of Vietnam, and, within those timeframes, 
any dates that either ship was on the in-
land waterways of Vietnam.  Specific 
attention should be paid to the Veteran's 
lay assertions that the U.S.S. Edson 
travelled the Saigon River in conjunction 
with its February 16, 1966, assignment to 
escort a truck convoy from the Third Marine 
Division from Da Nang to the vicinity of 
Hue.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claims on appeal.  Unless the 
benefits sought on appeal are granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




